                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

                                               )
BETH LEWIS MAZE,                               )
                                               )
      Plaintiff,                               )         Civil No. 3:19-cv-00018-GFVT
                                               )
V.                                             )
                                               )                   OPINION
KENTUCKY COURT OF JUSTICE,                     )
JUDICIAL CONDUCT COMMISSION, et                )                      &
al.,                                           )                   ORDER
                                               )
      Defendants.
                                        *** *** *** ***

                                                   I

        Who watches the watchers? Juvenal, The Satires, Book 6, line 347 (“Quis custodiet ipsos

 custodes?”). In Kentucky—at least for judges—that job is given to the Kentucky Court of

 Justice, Judicial Conduct Commission. But Judge Beth Lewis Maze says there is a problem—the

 Commission has abused its power. So, she has come to this Court requesting a declaratory

 judgment that her rights have been violated. Because this Court is precluded by immunity law

 from reaching any of those claims, Judge Maze’s case must be DISMISSED [R. 5, 7, 8] and the

 Motion to Amend the Complaint must be DENIED. [R. 16.]

         Judge Maze’s current troubles began when her ex-husband was arrested on several

 criminal charges. [R. 16-2.] After learning of his arrest, she issued an order to St. Joseph

 Hospital for a drug screen on him. Id. at 7. St. Joseph refused. Id. at 8. Undeterred Judge Maze

 then issued a second order for Clark County Medical Center to perform the drug screen. Id.

        Judge Maze’s conduct caused the Commission to initiate an investigation into judicial

 misconduct. Id. at 10. As a result of an initial investigation, she was charged with fraudulently
creating the orders—indicating that the attorneys had seen the orders when they had not—and

failing to disclose those actions during the preliminary investigation. [R. 8 at 3.] Separately,

Judge Maze’s alleged conduct made-up the bases for her three Class D felony charges. Id. at 4.

       After three amendments to the initial ethics complaint, Judge Maze is now charged with:

(i) adding unauthorized signatures to the court orders Judge Maze issued regarding her ex-

husband’s drug test; (ii) failing to disclose her action to the Commission during the preliminary

investigation; (iii) initiating ex parte communications with attorneys, staff, and law enforcement

officers in drug trafficking cases pending before Judge Maze’s Court regarding whether criminal

informants were involved in the criminal case against her husband; and (iv) initiating ex parte

communication with Judge Eddy Coleman, a member of the Commission, which forced his

recusal from the case. Id. at 3. But through the process of adding offenses, Judge Maze alleges

that her due process rights have been violated.

       Judge Maze’s initial complaint asserted two Constitutional claims, under Sections 1983

and 1985, a Kentucky Constitutional claim, and a claim under the Kentucky Whistleblower Act.

[R. 1.] She requested injunctive relief to stop the Commission from prosecuting the pending

charges and compensatory and punitive damages against all the Defendants in their official and

individual capacity. Id. at 23-24. Recognizing that those claims and relief were precluded by

sovereign immunity, Judge Maze seeks to amend her complaint. [R. 16.] She now seeks

declaratory relief that her Fifth and Fourteenth Amendment rights were violated when: (i) the

Commission considered “an anonymous, unsigned complaint, including an unverified affidavit in

support of a search warrant, without notice to Judge Maze or her counsel”; (ii) the Commission

brought four additional charges without affording her an informal conference; (iii) the

Commission subpoenaed the grand jury testimony from her criminal prosecution without



                                                  2
showing a “particularized need” and without notice to her or her counsel; and (iv) the Defendants

Shaffer, Mando, and Malo subpoenaed, released, and received her grand jury testimony. [R.16-

2.] Because each of the Defendants is entitled to immunity, Judge Maze’s case must be

DISMISSED.

                                                   II

                                                   A

                                                    i

        Federal Rule of Civil Procedure 12(b)(1) provides that a defendant may assert lack

of subject-matter jurisdiction as a defense. Fed. R. Civ. P. 12(b)(1). A motion to dismiss

under Rule 12(b)(1) is different than a motion to dismiss under Rule 12(b)(6) because it

challenges the Court's power to hear the case before it. When jurisdiction is challenged under

this rule, the burden is on the plaintiff to prove that jurisdiction exists. RMI Titanium Co. v.

Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). In answering this question, the

Court is “empowered to resolve factual disputes” and need not presume that either parties' factual

allegations are true. Id.

        A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a plaintiff's

complaint. In reviewing a Rule 12(b)(6) motion, the Court “construe[s] the complaint in the light

most favorable to the plaintiff, accept[s] its allegations as true, and draw[s] all inferences in favor

of the plaintiff.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (citation omitted).

The Court, however, “need not accept as true legal conclusions or unwarranted factual

inferences.” Id. (quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)). The

Supreme Court explained that in order “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its



                                                    3
face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Courier v. Alcoa Wheel & Forged Products, 577 F.3d 625,

629 (6th Cir. 2009).

                                                ii

       Federal Rule of Civil Procedure 15(a)(2) allows parties to amend their pleadings with

leave of the Court and instructs the Court to “freely give leave when justice so requires.” The

United States Supreme Court has read this provision broadly and the Sixth Circuit has

recognized that “where the underlying facts would support, a motion for leave to amend should

be granted, except in cases of undue delay, undue prejudice to the opposing party, bad faith,

dilatory motive, repeated failure to cure deficiencies by amendments previously allowed, or

futility.” Duggins v. Steak’n Shake, Inc., 195 F.3d 828 (6th Cir. 1999) (citing Foman v. Davis,

371 U.S. 178 (1962)).

                                                B

       Judge Maze’s amended complaint fails to “state a claim for which relief can be granted”

against the Kentucky Court of Justice. Fed. R. Civ. P. 12(b)(6). Her amended complaint

removes any factual allegations against the Kentucky Court of Justice and then fails to state a

cause of action against it. So, there is no claim remaining against the Kentucky Court of Justice.

Therefore, Judge Maze’s amended complaint against the Kentucky Court of Justice is futile.

                                                C

       Sovereign immunity bars suits against the State for retrospective relief. Doe v. Cummins,

662 Fed. Appx. 437, 444 (6th Cir. 2016). Therefore, if the Defendants are considered the State

for immunity purposes and Judge Maze seeks retrospective relief, then her claims are barred.

And, both are true. First, the Commission and the Defendants in their official capacity are



                                                4
entitled to the same immunity protection as the State. See Will v. Michigan Department of State

Police, 491 U.S. 58, 71 (1989) (holding that suits against defendants in their individual capacity

are “no different from a suit against the State itself.”); Mischler v. Stevens, 2014 WL 1378805, at

*9 (E.D. Ky. Apr. 8, 2014) (granting immunity to the Commission because it “is a state body

created by the Kentucky Constitution”) (quoting Kentucky Judicial Conduct Comm’n v. Woods,

25 S.W.3d 470, 471. Ky. 2000). And, second, Judge Maze wishes this Court to declare past

conduct by the Defendants illegal. Cummins, 662 Fed. Appx. at 444. But that relief is

retrospective. So, this Court is precluded from providing relief. Green v. Mansour, 474 U.S. 64,

67-73 (1985).

                                                 E

       Judge Maze’s amended claims are futile against the Defendants in their individual

capacity because they are barred by absolute judicial or prosecutorial immunity. The court takes

both in turn.

       Absolute immunity extends to individual defendants who perform judicial or quasi-

judicial functions. See Deters v. Kentucky Bar Ass’n, 130 F.Supp.3d 1038 (E.D. Ky. 2015).

And, the Commission completes a quasi-judicial function when it investigates and disciplines

lawyers or judges. See Sparks v. Character & Fitness Comm. Of Ky., 859 F.3d 428, 430 (6th Cir.

1988); Mischler, 2014 WL 1378805, at *9 (holding the Chairman of the Commission was

entitled to absolute judicial immunity). Here, the Commission fulfilled that role in its

investigation and discipline of Judge Maze. As a result, each of the Commission’s members are

entitled to absolute immunity in their individual capacity. Mischler, 2014 WL 1378805, at *9.

       Similarly, the Defendant Shaffer’s assistance as the Executive Secretary of the

Commission is protected by immunity. Like a court clerk, her job required her to assist in a



                                                 5
quasi-judicial function—the disciplinary process. Logic dictates, then, that Defendant Shaffer

should be treated no differently simply because she supported the Commission and not a court.

Defendant Shaffer, therefore, is shielded by the same immunity given to court clerks. See

Denman v. Leedy, 479 F.2d 1097 (6th Cir. 1973).

       Likewise, Defendant Mando’s role as the Commission’s counsel gives him absolute

protection from suit. Courts have already extended immunity to attorneys investigating

complaints and prosecuting disciplinary claims against lawyers for the Bar. Deter, 130

F.Supp.3d at 1047. Here, Mando’s job for the Commission is indistinguishable from attorneys

working for the Bar, except the target was a judge, not a lawyer. SCR 4.010(e). That is a

distinction without a difference. So, as an integral piece to the Commission’s quasi-judicial

disciplinary function, immunity must extend to Mando in his individual capacity.

       Finally, Defendant Malone is safeguarded from suit by absolute prosecutorial immunity.

While absolute prosecutorial immunity is tied to the criminal process, Burns v. Reed, 500 U.S.

478 (1991), actions taken outside the courtroom may still be entitled to protection. Imbler v.

Pachtman, 424 U.S. 409 (1976). Malone’s relinquishment of the grand jury transcripts to the

Commission is a protected action for two reasons. First, but for her role as the criminal

prosecutor, she would not have possessed the transcripts required by the Commission. Second,

turning over the transcripts assisted in a quasi-judicial and criminal related proceeding. See

Harris v. Muchniki, 932 F.Supp. 192, 197 (N.D. Ohio 1996) (holding a state prosecutor immune

when he turned over grand jury minutes to the United States Department of Justice on his own

accord). Therefore, Malone’s out of courtroom activity is entitled to immunity.




                                                 6
                                              III

       This Court cannot reach the merits of Judge Maze’s claims; that job is for the Kentucky

courts and Judicial Conduct Commission. Accordingly, and being sufficiently advised, the Court

ORDERS as follow:

       1.     Defendants’ Motions to Dismiss [R. 5, 7, 8] are GRANTED;

       2.     Plaintiff’s Motion to Amend the Complaint [R. 16] is DENIED; and

       3.     This matter is STRICKEN from the Court’s active docket.



       This the 17th day of December, 2019.




                                               7
